DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 09 OCTOBER 2019 has been considered.  Current pending claims for consideration are Claims 1-21.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 OCTOBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the section of ‘CROSS-REFERENCE TO RELATED APPLICATION’, the data should be updated, U.S. Patent Application No. 15/477,581, filed March 2, 2017,  is now U.S. Patent 10/478,818.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2C, character 2035; Figure 2D, character, 2123, 2140; Figure 3E, character 3111; Figure 12B, character 1214.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the spring" in the instant claims in line 13.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear to the Examiner if the “the spring” is the same or different than the “pre-stressed spring”.  For examination purposes, the “pre-stressed spring” is the same as the “the spring”.  
Dependent claims follow the same reasoning. 
Claim 16  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the check valve" in the instant claims in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Is this supposed to be the same as the ‘first fluidic check valve’ in line 2 of Claim 1?
Claim Objections
Claim 17 is objected to because of the following informalities:  The instant claim recites in the preamble, ‘The valve of claim 1’.  This should be, ‘The cartridge of claim 1’.  Appropriate corrections should be made.  
Claim 20 is objected to because of the following informalities:  The instant claim is missing a period (.) at the end of the claim.  Appropriate corrections should be made.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ball, Cameron & Priye, Aashish & Renzi, Ronald & Meagher, Robert. (JANUARY 2016). A simple micro check valve for microfluidic point-of-care diagnostics. 10.13140/RG.2.1.3075.4323.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This 
Applicant’s invention is drawn towards a device, a fluidic cartridge. 
Regarding Claim 1, the reference BALL et al discloses a fluidic cartridge, VI. Detection of West Nile virus, LAMP assay chip, comprising a first fluidic check valve, title, simple micro check valve, 1. Overview, closed check valve, comprising: a base comprising an inlet, 4. Results, I. Valves are designed for all stages of production, left column ‘base’; an elastomeric pad comprising a first surface and a second surface that opposes the first surface, wherein the first surface is configured to releasably contact the inlet, 4. Results, I. Valves are designed for all stages of production, left  and right column, ‘elastomer disc’ contacts ‘inlet’; a pre-stressed spring comprising a plurality of extended beams defined within a planar substrate and connected to a central support, Results, I. Valves are designed for all stages of production, left column, ‘planar spring’, II. Valves integrate into prototype devices, ‘S=spring’, wherein a surface portion of the substrate is configured to contact a surface portion of the base, Results, I. Valves are designed for all stages of production, right column, top and bottom portion in cross-sectional view are in contact with each other, and wherein the central support is defined within the substrate and configured to 
Additional Disclosures Included are: Claim 2: wherein the cartridge of claim 1, further comprising a diaphragm pump in fluidic communication with the first check valve, V. Valves enable pumping and pressurization.; Claim 3: wherein the cartridge of claim 2, further comprising a second fluidic check valve in fluidic communication with the main microchannel, V. Valves enable pumping and pressurization.; Claim 4: wherein the cartridge of claim 1, further comprising a chamber in fluidic communication with the first valve seat, wherein opening of the first check valve provides fluidic communication from the chamber to the main microchannel, VI. Detection of West Nile virus using RT-LAMP and a smartphone enabled, 3D-printed detector.; Claim 5: wherein the cartridge of claim 1, further comprising one or more reaction channels in fluidic communication with the main microchannel and an air pocket having a dead-end that is in fluidic communication with the one or more reaction channels, thereby facilitating dead-end filling of the cartridge, VI.	Detection of West Nile virus using RT-LAMP and a smartphone enabled, 3D-Claim 6: wherein the cartridge of claim 5, further comprising a backflow channel in fluidic communication with the main microchannel and the air pocket, V. Valves enable pumping and pressurization, II. Valves integrate into prototype devices.; Claim 8: wherein the cartridge of claim 1, wherein the base further comprises an outlet configured to be in fluidic communication with the inlet upon displacement of the elastomeric pad away from the inlet, II. Valves integrate into prototype devices, Figure B.; Claim 9: wherein the cartridge of claim 1, further comprising: a channel layer disposed between the planar substrate and the lid, wherein the channel layer comprises a chamber configured to accommodate a dimension the pre- stressed spring and a channel output configured to be in fluidic communication with the inlet upon displacement of the elastomeric pad away from the inlet, 4. Results.; Claim 10: wherein the cartridge of claim 1, wherein the elastomeric pad and the pre-stressed spring comprises a single structure, 4. Results, II. Valves integrate into prototype device, Figure A, B.; Claim 11: wherein the cartridge of claim 1, wherein the base further comprises a ridge surrounding the inlet, II. Valves integrate into prototype device, Figure B, inlet = I.; Claim 12: wherein the cartridge of claim 11, wherein the elastomeric pad further comprises an indent configured to accommodate the ridge, thereby providing a seal between the ridge and the indent, 4. Results.; Claim 13: wherein the cartridge of claim 1, wherein the base further comprises a recess configured to accommodate the planar substrate of the pre-stressed spring, 4. Results, I. Valves are designed for all stages of production, ‘Planar spring’, left column.; Claim 14: wherein the cartridge of claim 1, wherein the lid is further configured to contact a surface portion of the base, 4. Results.; Claim 15: wherein the cartridge of claim 1, wherein the cavity is configured to provide a conformal surface in proximity to a surface profile of the pre-stressed spring, 4. Results.; Claim 16: wherein the cartridge of claim 1, in which the check valve is a microfluidic check valve and/or a normally Claim 17: wherein the cartridge of claim 1, further comprising an adhesive layer disposed between the base and the planar substrate and/or between the planar substrate and the lid, 4. Results.; Claim 18: wherein the cartridge of claim 1, wherein a first material for the planar substrate is different than a second material for the elastomeric pad, 4. Results, elastomer disc and engraved base.; Claim 19: wherein the cartridge of claim I, wherein the planar substrate comprises a laser-cut thermoplastic; and/or wherein the elastomeric pad comprises silicone, 1. Overview, 2. Introduction, 3. Methods.; and Claim 20: wherein the cartridge of claim 11, wherein the ridge is a concentric annular boss and wherein the elastomeric pad rests against the concentric annular boss over the inlet, 4. Results, II. Valves integrate into prototype device, Figure B.
Applicant’s invention is drawn towards a device, a fluidic cartridge. 
Regarding Claim 7, the reference BALL discloses a fluidic cartridge, VI. Detection of West Nile virus, LAMP assay chip, comprising: an input channel configured to deliver a sample, VI. Detection of West Nile virus, LAMP assay chip; a pumping chamber in fluidic communication with an on-chip diaphragm pump, VI. Detection of West Nile virus, LAMP assay chip; a first fluidic check valve comprising: a first a base comprising an inlet, 4. Results, I. Valves are designed for all stages of production, left column ‘base’; a first elastomeric pad comprising a first surface and a second surface that opposes the first surface, wherein the first surface is configured to releasably contact the inlet, 4. Results, I. Valves are designed for all stages of production, left  and right column, ‘elastomer disc’ contacts ‘inlet’; a first pre-stressed spring comprising a plurality of extended beams defined within a planar substrate and connected to a central support, Results, I. Valves are designed for all stages of production, left column, ‘planar spring’, II. Valves integrate into prototype devices, ‘S=spring’, wherein a surface portion of the substrate is configured to , 
    PNG
    media_image1.png
    86
    124
    media_image1.png
    Greyscale
 , 
    PNG
    media_image2.png
    395
    302
    media_image2.png
    Greyscale
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2015/0321193 A1 to SPRAGUE discloses a fluidic cartridge with . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797